Citation Nr: 0615483	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 24, 2003, for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 until 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

A private medical received on April 24, 2003 provided the 
first diagnosis of  tinnitus, with a nexus to military 
service.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 24, 2003, 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §  5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially granted the veteran's claim for service 
connection for tinnitus by a March 2004 rating decision.  A 
10 percent rating evaluation was assigned under 38 C.F.R. § 
4.87, Diagnostic Code 6260 and the effective date of January 
8, 2004 was assigned.  The veteran appealed the decision and 
the RO reviewed the claim and amended the effective date to 
April 24, 2003.  The veteran seeks an earlier effective date 
for the grant of service connection for tinnitus and contends 
the initial claim for hearing loss in September 2002 or the 
VA examination in February 2003 should serve as the effective 
date.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence does not support the veteran's contention, and the 
appeal will be denied - no formal or informal claim of 
service connection for tinnitus was received prior to April 
24, 2003.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  When a request is made by a 
person claiming or applying for, or expressing an intent to 
claim or apply for benefits under laws administered by the 
VA, the VA will furnish the appropriate form. 38 U.S.C.A. 
§ 5102(a); 38 C.F.R. § 3.150(a).  Furthermore, any 
communication or action, indicating an intent to apply for 
one or more benefits from a claimant may be considered an 
informal claim. Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. 
§ 3.155(a).

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits. 38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by the VA will be 
accepted as informal claim for increased benefits or as an 
informal claim to reopen.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." 38 C.F.R. 
§ 3.400.

The RO initially granted an effective date of January 8, 
2004, the date in which it believed was the first claim for 
service connection for tinnitus.  Subsequently, the effective 
date was amended to April 24, 2003, the date the veteran 
first submitted an informal claim via a private medical 
record substantiating entitlement to service connection for 
tinnitus and requesting any benefits that could be granted 
the veteran by VA be provided.  

The veteran applied for benefits for "hearing loss - 
acoustic trauma" in September 2002.  No mention of tinnitus 
was raised at this time.  During a February 2003 VA 
examination, the veteran specifically denied having tinnitus.  
The examiner's diagnosis was bilateral high frequency 
sensorineural hearing loss.  The examiner commented that it 
was less likely than not that the hearing loss and tinnitus 
were related to service.  

It is based upon the previous application and the examiner's 
comment that the veteran now seeks an earlier effective date.  
In his April 2004 Notice of Disagreement, the veteran argued 
the effective date should be the date of his initial claim 
for benefits in September 2002.  Alternatively, in his form 
VA 9 dated in July 2004, the veteran asserted the VA examiner 
effectively diagnosed his tinnitus in February 2003 and as 
such that should be the effective date for service connection 
compensation.  

As noted above, the effective date is the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later.  The September 2002 application did not contain a 
claim for tinnitus and therefore cannot be considered the 
initial claim for benefits.  Even assuming the veteran's 
wording "acoustic trauma" in the September 2002 application 
encompassed a claim for tinnitus, the veteran would not be 
entitled to an effective date at that time as there was no 
diagnosis of tinnitus.  






The July 2002 private medical report fails to mention 
tinnitus.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

An effective date of February 2003, the date of the VA 
examination, is also not warranted.  The veteran argues the 
VA examiner effectively diagnosed tinnitus in his comment at 
the end of the report.  However, given the veteran's denial 
of tinnitus during the February 2003, the examiner's comment 
cannot be interpreted to show either a diagnosis or a linkage 
to service.  Indeed, that the examiner reported it to be 
"less likely than not" that tinnitus was related to service 
indicates nothing more than the words used:  the veteran did 
not have tinnitus that was related to service.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, it has been 
specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542-43  (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Because the appeal fails as a matter of law, no further 
action under the VCAA is warranted.  There is no basis for 
the assignment of an effective date earlier than April 24, 
2003, and the claim is denied.





ORDER

An effective date prior to April 24, 2003 for service 
connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


